Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 3, 2020

                                     No. 04-19-00892-CV

                          IN THE INTEREST OF L.M.R., a Child,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-02001
                        Honorable Peter A. Sakai, Judge Presiding


                                        ORDER

      Appellee’s motion for extension of time to file a brief is granted.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court